Citation Nr: 0837142	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  04-10 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a bilateral eye 
disorder, claimed as photophobia and/or eye strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1981 to June 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.  In November 2006, the Board remanded 
the case for further development.


FINDINGS OF FACT

1.  The veteran's current eye conditions are either 
refractive errors or congenial disorders. 

2.  The preponderance of the evidence is against a finding 
that the veteran has a current eye disability is the result 
of a disease or injury in service or that the veteran has a 
congenital eye disorder that was aggravated by his active 
service.


CONCLUSION OF LAW

A current eye disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the Court held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VA also has a duty to inform claimants of the 
manner in which VA assigns initial ratings and effective 
dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

While the veteran was afforded with letters dated in March 
2002 and March 2003 addressing the VCAA.  It is unclear if 
these letters provided sufficient notice as required under 
the VCAA.  In particular, these letters referenced an 
attached "Information Sheet" addressing the VCAA.  While a 
subsequent July 2002 letter addressing unrelated issues 
contains a copy of a VCAA Information Sheet, it does not 
appear that the Information Sheet was attached to either the 
March 2002 or March 2003 letters.  The veteran was furnished 
withy a February 2008 letter that advised him of what was 
necessary to establish an effective date and disability 
rating.  

As shown above, it appears that the veteran may not have been 
provided with fully compliant VCAA notice.  When there is a 
VCAA deficiency, i.e., VCAA error, this error is presumed 
prejudicial to the claimant.  However, VA may rebut this 
presumption by establishing that the error was not 
prejudicial.  See Sanders v. Nicholson, 487 F. 3d 881 (2007); 
see also Simmons v. Nicholson, 487 F. 3d 892 (2007).  In 
Sanders, the claimant was allowed a meaningful opportunity to 
participate in the adjudication of the claim and the 
essential fairness of the adjudication process was not 
affected.  

After a review of the claims folder, the Board concludes 
that, although a proper notification letter was not sent 
prior to the initial adjudication of the veteran's claim, 
this was not prejudicial to the claimant.  The claimant was 
provided notice of the information necessary to establish 
service connection in various communications by the RO 
including a statement of the case and several supplemental 
statements of the case issued during the course of the 
appeal.  Furthermore, the record reflects that the veteran 
had actual knowledge of the information necessary to 
establish service connection.  In briefs submitted in May 
2004, September 2006, and October 2008, the veteran's 
accredited cited the pertinent law and regulations necessary 
to establish service connection.  Furthermore, in various 
statements to the RO including his March 2004 VA Form 9, the 
veteran gave examples of in-service experiences that he 
asserts resulted in current eye disability indicating that he 
was aware of what was required to establish service 
connection.  In light of the foregoing, the Board concludes 
that the veteran was allowed a meaningful opportunity to 
participate in the adjudication of the claim and the 
essential fairness of the adjudication process was not 
affected.  Thus, any VCAA notice error in the present case 
was not prejudicial to the veteran.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  Furthermore, the 
duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The veteran was afforded 
a VA medical examination in June 2008 to obtain an opinion as 
to whether his alleged eye disorder(s) could be directly 
attributed to service.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


II.  Service Connection

In this case, the veteran alleges that he has a current eye 
disability that is etiologically related to his period of 
active duty service.  The veteran claims that he developed 
eye strain during active duty as a result of eight to 12 
hours of computer usage per day, and that his eye strain in 
service led to his current eye disorder.  The veteran also 
noted that he had 20/20 vision prior to service, and that he 
was wearing glasses within a year of entering service.  He 
also reported that his eyes were constantly running and 
irritated.  According to the veteran, his eyes burned at 
night when he tried to sleep.  He asserts that he had 
frequent episodes of pink eye while stationed aboard ship in 
the Navy.  


In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2008).  

The Court held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are congenital or 
developmental defects and not a disease or injury within the 
meaning of applicable legislation.  See 38 C.F.R. §§ 
3.303(c), 4.9 (2007).  In the absence of superimposed disease 
or injury, service connection may not be allowed for 
refractive error of the eyes, including myopia, presbyopia, 
and astigmatism, even if visual acuity decreased in service, 
as this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  See 
Id.  Thus, VA regulations specifically prohibit service 
connection for refractory errors of the eyes unless such 
defect was subjected to a superimposed disease or injury 
which created additional disability.  See VAOPGCPREC 82-90 
(July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 
1990) (service connection may not be granted for defects of 
congenital, developmental or familial origin, unless the 
defect was subject to a superimposed disease or injury).

The veteran's service treatment records contain complaints 
related to his eyes.  While his eyes were noted to be normal 
upon entry into active service, subsequent records 
established complaints of possible pink eye on April 2, 1985.  
The veteran was diagnosed with conjunctivitis.  On March 13, 
1986, the veteran checked "Yes" to eye trouble and noted 
that he wore glasses with "fair" correction.  On January 
18, 1990, the veteran reported with swelling of the lower 
left eyelid.  At that time, he denied problems with vision, 
tearing, photophobia, or pain.  A lesion was noted, but his 
left eye was not red.  He was diagnosed with contact 
dermatitis.  He reported on December 29, 1992 with a red, 
swollen eye.  He denied trauma or foreign bodies.  The 
examiner noted a swollen conjunctiva and diagnosed the 
veteran with conjunctivitis.  The following day, the veteran 
denied visual changes, photophobia, or pain.  Conjunctivitis 
was noted.  On January 4, 1993, the examiner noted that the 
veteran's conjunctivitis was resolved.  On January 20, 1993, 
the veteran again reported with red, irritated eyes.  He was 
diagnosed with mild conjunctivitis and mild blepharitis.  
During the veteran's retirement examination, the examiner 
noted that the veteran's eyes were normal, that his visual 
acuity was 20/40 in the right eye, corrected to 20/15, and 
20/25 in the left, corrected to 20/20.  The veteran again 
checked "Yes" to eye trouble at that time.  See SF 88 and 
93, separation examination reports, November 28, 2000.  The 
Board notes the lack of evidence in the service treatment 
records of any complaints of, or treatment for, eye strain.  
Further, there is no evidence within the record of an ocular 
disease or injury during the veteran's period of active 
service.  

Despite the veteran's complaints of eye problems during 
active service, the evidence does not show that he has a 
current eye disability for which service connection may be 
awarded.  While the veteran was noted to have bilateral 
photophobia since he was a child during an April 2002 VA 
examination report, subsequent VA examination in June 2008 
revealed no evidence of a current acquired eye disability.  
The June 2008 examiner, after examining the veteran and 
reviewing the claims folder, observed that the veteran's 
history was negative for ocular trauma or surgery.  The 
veteran was noted to have presbyopia and astigmatism, with a 
left hyperphoria and 20/20 bilateral vision, corrected.  
However, the examiner stated that there was no pathology to 
account for the veteran's current symptoms.  

In a July 2008 addendum, the examiner noted that presbyopia 
and astigmatism are refractive errors of the eye, while 
hyperphoria is a congenital misalignment of the eye.  The 
examiner further opined that the veteran's eye conditions 
were not related to any inservice disease or trauma.  

In light of the foregoing, the Board concludes that the 
veteran's current eye conditions are either congenital in 
nature or refractive error of his eyes.  There is no 
objective evidence of a chronic eye disability for which 
service connection may be granted.  See 38 C.F.R. 
§§ 3.303(c), 4.9.  In the absence of evidence of current 
disability, there can be no valid claim.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997).

In reaching this decision, the Board has considered the 
veteran's contentions that his current eye problems resulted 
from in-service computer use; however, no competent medical 
evidence has been submitted to show that he currently has an 
eye disability that is not congenital or refractive error or 
that any congenital eye disorder increased in severity during 
the veteran's active military service beyond its natural 
progression.  On the contrary, despite in-service complaints 
of eye trouble, the veteran's service retirement examination 
report notes that his eyes were normal.  Likewise, the VA 
examiner in July 2008 observed that the veteran had no eye 
pathology that was related to any in-service disease or 
injury to his eyes.  In short, no medical opinion or other 
medical evidence relating the veteran's eye disorder(s) to 
service or any incident of service to include any 
superimposed injury or aggravation of a congenital disorder 
has been presented.

The only evidence in support of an etiological nexus between 
the veteran's current eye disorder(s), and his period of 
service, has come from the veteran himself.  In Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal 
Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition 
(noting that sometimes the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  The relevance of lay evidence is not limited 
to the third situation, but extends to the first two as well.  
Whether lay evidence is competent and sufficient in a 
particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007).

As noted above, the veteran can attest to factual matters of 
which he had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  However, the veteran 
as a lay person has not been shown to be capable of making 
medical conclusions, thus, his statements regarding causation 
are not competent.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  While the veteran is competent to report 
what comes to him through his senses, he does not have 
medical expertise.  See Layno, supra.  

The Board has placed greater weight on the opinions proffered 
by the VA examiner.  This opinion was well-reasoned, 
detailed, and consistent with other evidence of record, and 
included a review of the claims file.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.)  The VA examiner examined the veteran, reviewed 
the claims file, discussed pertinent medical findings, and 
described the opinion in detail.  The examiner specifically 
addressed the prior evidence of record.  The opinion is 
consistent with the documentary record as set forth above.  

As indicated above, the only currently-diagnosed ocular 
disorders demonstrate refractive error, or other congenital 
defect, which are precluded from being service connected.  
Furthermore, there is no indication that any congenital eye 
disorder was aggravated by the veteran's active service.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  The 
preponderance is against the veteran's claim, and it must be 
denied.


ORDER

Entitlement to service connection for a bilateral eye 
disorder is denied.



____________________________________________
DAVID WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


